                  IN THE UNITED STATES DISTRTCT       COUR~
                   FOR THE NORTHERN DISTRICT OF        EXAS    DEC - 6 2019
                           FORT WORTH DIVISION

CHRISTOPHER JACOB GONZALEZ,           §                 CLERK, U.S. DISTRlCT COURT
                                      §                   By
                                                                   kpuly
                  Petitioner,         §
                                      §
v.                                    §         No.   4:18-CV-950-A
                                      §
LORIE DAVIS, Director,                §
Texas Department of Criminal          §
Justice, Correctional                 §
Institutions Division,                §
                                      §
                  Respondent.         §


                            MEMORANDUM OPINION
                                    and
                                   ORDER

      This is a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254 filed by petitioner, Christopher Jacob Gonzalez,

a state prisoner confined in the Correctional Institutions

Division of the Texas Department of Criminal Justice, against

Lorie Davis, director of that division, respondent. After having

considered the pleadings, state court records, and relief sought

by petitioner, the court has concluded that the petition should

be denied.

                  I. FACTUAL AND PROCEDURAL HISTORY

      In 2013 petitioner was charged with continuous sexual abuse

of Anna and   B~linda,   children younger than 14 years of age, in

Tarrant County, Texas, Case No. 1320894D. 1 (Clerk's R. 7.)



      1The state appellate court referred to the children and family members
by pseudonyms. This court refers to the children and family members by those
same pseudonyms.
Petitioner's jury trial commenced on May 20, 2014. The state

appellate court summarized the factual and procedural background

of the case as follows:

         Anna and Belinda are the daughters of Adam and
    Whitney. Adam's sister Esperanza is married to
    [petitioner], and they have three children, Luiz,
    Melanie, and Natalie. From 2009-2013, [petitioner],
    Esperanza, and their adult daughter Natalie
    periodically babysat Anna and Belinda while Whitney and
    Adam were working.

         In early January 2013, while Adam was putting
    three-year-old Belinda down for a nap, she asked him if
    he wanted her to pat him on the butt like Uncle Chris.
    Adam, who had recently seen Belinda slap her sister on
    the bottom, interpreted Belinda's question to refer to
    innocent contact of that nature. So Adam disregarded
    her comment, responded "no," and proceeded to put
    Belinda down for a nap. It did not occur to him to
    mention her remark to his wife or anyone else.

         Approximately a week later, on January 15, 2013,
    while Whitney was putting Belinda down for a nap just
    after lunch, Belinda blurted out, "Tio Chris made me
    touch his butt." Whitney testified that she was
    surprised at Belinda's comment, so she made Belinda
    repeat it to make sure she heard it correctly. After
    Belinda repeated herself, Whitney asked her when it
    happened. Belinda answered that she did not know. Then
    Whitney asked, "Where did this happen?" and Belinda
    responded, "At his house." Whitney testified that she
    questioned her daughter further:

                A: I said, what part is his butt? And
          she pointed to herself in her front crotch
          area.

               Q: And did you ask her anything else
         after she pointed there or what happened
         next?

              A: I gave her a doll, we had a male
         Barbie doll and I asked her to show me on
         him. He was fully dressed and she took off
         his pants and pointed at the doll's penis.

                                2
      At some point during the course of their conversation
      Belinda also told Whitney that [petitioner] had done
      something to Anna. So later that afternoon, after Anna
      came home from school and finished her homework, her
      mother sat her down on the couch and began asking her
      questions:


                 A: . . . I first asked her if she knew
            what private parts were and she answered and
            said yes and pointed to her private parts. I
            asked her has anybody shown her their private
            parts and she told me a story about a little
            boy who came out of the bathroom with his
            pants pulled down because he didn't know how
            to buckle his pants at school. And I asked
            her if any grownups had ever shown her their
            private parts and she said Tio Chris made me
            taste his butt one time.



                 Q: Okay. And did you ask [Anna] anything
            else after she said that?

                 A: I asked her to tell me about it and
            she did. She explained to me that she was at
            Chris' house in their kitchen. That he had
            put a blindfold over her eyes and told her to
            open her mouth, that he was going to give her
            a Fruit Roll-Up. And she said he unbuckled
            his pants and put his front butt inside of
            her mouth instead of the Fruit Roll-Up.



                  Q: Okay. And did she tell you anything else?

                 A: She told me that at a different time
            he had made her touch his front butt [21 under
            a blanket while they were sitting on a
            couch-on the couch.




      2According to the appellate court, the children referred to the penis as
the ''middle part" or "front butt" in speaking about the abuse.   (Mem. Op.   3
n. 4.)

                                       3
          Q: Okay. So what happened that time?
     What did she tell you?

          A: She said that they were sitting on
     the couch and he covered both of them up with
     a blanket, grabbed her hand and put it on his
     front butt she calls it.

After her conversation with Anna, Whitney called her
husband, whom she had spoken to earlier in the day
regarding Belinda's revelation. At this point, he came
home immediately. Whitney also called her mother and
asked her to come over. In the meantime, Adam contacted
his sister Esperanza and she came over to the house as
well. According to Whitney, once their father,
grandmother, and aunt had arrived, the girls came into
the living room "one at a time" and repeated their
stories to the adults.

     To complicate matters, the girls have two uncles
named Chris. According to their parents, the girls
generally refer to [petitioner], their paternal uncle,
as Tio Chris, but he is sometimes referred to as Uncle
Chris as well. Their maternal Uncle Chris is called
Uncle Chris, but never Tio Chris. In addition, the
girls have a male cousin named Chris.

     Both Adam and Whitney testified that they were
able to clarify that both of the girls were referring
to [petitioner] with regard to the incidents of alleged
abuse, and given what the girls had revealed to them
that evening, Whitney and Adam contacted the police the
next morning. An investigation then ensued.

     Approximately two weeks later, both girls were
separately interviewed by Joy Hallum, forensic
investigator, at Alliance for Children. Their
interviews were videotaped.

     [Petitioner] was charged with continuous sexual
abuse of a child, and the case was tried to a jury.
After the trial court found both Anna and Belinda
competent to testify, both videotaped interviews were
shown to the jury. The jury heard their live testimony
regarding the allegations of abuse as well.

     The jury found [petitioner] guilty of continuous
sexual abuse of children younger than 14 years of age

                           4
          and sentenced him to 43 years' confinement.

 (Mem. Op. 2-6.)

      The appellate court affirmed the trial court's judgment, the

Texas Court of Criminal Appeals refused petitioner's petition for

discretionary review, and the United States Supreme Court denied

certiorari.           (Docket Sheet 2.) Petitioner also filed a

postconviction state habeas-corpus application challenging his

conviction, which was denied by the Texas Court of Criminal
                                             3
without written order.              (SHR,        vol. 1, 13-40.) This federal habeas

petition followed.

                                             II. ISSUES

      Petitioner's claims fall within the following general

categories:

          (1)    ineffective assistance of counsel (grounds one, two,
                 four, five, six, eight, and nine);
          (2)    Brady violation (ground three); and
          (3)    actual innocence (ground seven).

(Pet. 5-7G.)

                                  III.       RULE 5 STATEMENT

      Respondent believes that petitioner has exhausted his state

court remedies with respect to the claims raised and does not

allege that the petition is barred by limitations or subject to

the successive-petition bar.                     (Resp't's Answer 6.) 28 U.S.C.   §§

2244 (b)'       (d)   &   2254 (b) (1)   0




      3
       ''SHR'' refers to the state court record of petitioner's state habeas
proceeding in WR-88,587-01.

                                                   5
         IV. LEGAL STANDARD FOR GRANTING HABEAS CORPUS RELIEF

     A   §   2254 habeas petition is governed by the heightened

standard of review provided for in the Anti-Terrorism and

Effective Death Penalty Act (AEDPA). 28 U.S.C.      §   2254. Under the

Act, a writ of habeas corpus should be granted only if a state

court arrives at a decision that is contrary to or an

unreasonable application of clearly established federal law as

established by the United States Supreme Court or that is based

on an unreasonable determination of the facts in light of the

record before the state court. 28 U.S.C.    §   2254(d) (1)-(2);

Harrington v. Richter, 562 U.S. 86, 100 (2011). This standard is

difficult to meet and "stops short of imposing a complete bar on

federal court relitigation of claims already rejected in state

proceedings." Richter, 562 U.S. at 102.

     The statute also requires that federal courts give great

deference to a state court's factual findings. Hill v. Johnson,

210 F.3d 481,    485 (5th Cir. 2000). Section 2254(e) (1) provides

that a determination of a factual issue made by a state court

shall be presumed to be correct. It is the petitioner's burden to

rebut this presumption by clear and convincing evidence.       Id.

     Further, when the most recent state court to consider a

constitutional issue provides a "reasoned opinion," a federal

habeas corpus court must "review[ ] the specific reasons given by

the state court and defer[ ] to those reasons if they are


                                   6
reasonable." Wilson v.   Sellers,~      U.S.   ~,   138 S. Ct. 1188,

1191-92    (2018). If the opinion "does not come accompanied with

those reasons," a federal court should "'look through' the

unexplained decision to the last related state-court decision

providing" particular reasons, both legal and factual,           "presume

that the unexplained decision adopted the same reasoning," and

give appropriate deference to that decision.           Id. In other words,

federal habeas-corpus courts confronted with an unexplained state

court decision "are to 'look through' the decision to an earlier

state court opinion and presume that the earlier one provides the

relevant rationale." Thomas v. Vannoy, 898 F.3d 561, 568           (5th

Cir. 2018)   (citing Wilson, 138 S. Ct. at 1192).

     Finally, when the Texas Court of Criminal Appeals denies a

federal claim in a state habeas-corpus application without

written opinion, a federal court may presume "that the state

court adjudicated the claim on the merits in the absence of any

indication or state-law procedural principles to the contrary"

and applied the correct "clearly established federal law" in

making its decision. Johnson v Williams, 568 U.S. 289, 298

(2013); Richter, 562 U.S. at 99; Schaetzle v. Cockrell, 343 F.3d

440, 444   (5th Cir. 2004).

                              V. DISCUSSION

(1) Ineffective Assistance of Counsel

    A criminal defendant has a constitutional right to the


                                    7
effective assistance of counsel at trial and on a first appeal as

of right. U.S. CONST. amend. VI, XIV; Evitts v. Lucey, 469 U.S.

387, 393-95 (1985); Strickland v. Washington,     466 U.S. 668, 688

(1984); Anders v. California, 386 U.S. 738, 744     (1967). To

establish ineffective assistance of counsel, a petitioner must

show (1) that counsel's performance fell below an objective

standard of reasonableness, and (2) that but for counsel's

deficient performance the result of the proceeding would have

been different.    Strickland, 466 U.S. at 688. In applying this

test, a court must indulge a strong presumption that counsel's

conduct fell within the wide range of reasonable professional

assistance.   Id. at 668, 688-89. Judicial scrutiny of counsel's

performance must be highly deferential and every effort must be

made to eliminate the distorting effects of hindsight.     Id. at

689.

       Ineffective-assistance-of-counsel claims are considered

mixed questions of law and fact and, therefore, are analyzed

under the "unreasonable applicationn standard of§ 2254(d) (1)

See Gregory v.    Thaler, 601 F. 3d 347, 351 (5th Cir. 2010). Where,

as here, the state courts have adjudicated the ineffective-

assistance claims on the merits, this court must review a

petitioner's claims under the "doubly deferentialn standards of

both Strickland and§ 2254(d}. See Richter, 562 U.S. at 105;

Cullen v. Pinholster, 563 U.S. 170, 190 (2011). In such cases,


                                   8
the "pivotal question" for this court is not "whether defense

counsel's performance fell below Strickland's standard"; it is

"whether the state court's application of the Strickland standard

was unreasonable." Richter, 562 U.S. at 101.

     In grounds one, four,    five,       six, and nine, petitioner claims

that the state court unreasonably concluded that trial counsel

rendered effective assistance in various respects. Specifically,

petitioner asserts, verbatim:

     (1}     The State Court unreasonably concluded contrary to
             Supreme Court precedent that trial counsel
             rendered effective assistance in not challenging
             for cause bias juror who could not consider the
             minimum range of punishment of 25 years.

     (4}     The State [Court] unreasonably held trial counsel
             rendered effective assistance in not requesting
             continuance to investigate belated expert opinion
             on child incompetence to testify.

     (5}     The State Court unreasonably concluded trial
             counsel rendered effective assistance in not
             asserting rights of confrontation to the State's
             hearsay objection.

     (6}     The State Court unreasonably concluded trial
             counsel rendered effective assistance in not
             adequately investigating underlying facts of the
             charge in the indictment.

     (9}     The State Court unreasonably concluded trial
             counsel rendered effective assistance against
             factual basis included in the Court of Appeals
             opinion page 8, that trial counsel elicited no
             testimony with regard to child witness preparation
             by her parents through cross-examination.

(Pet. 6-7,    7C-7D, 7G.}

     Petitioner was represented at trial by Lynda Tarwater and


                                      9
Stacey Mooring. He raised his ineffective-assistance-of-counsel

claims in his state habeas application and, in support,

presented, among other things, the affidavit of Robbie McClung, a

local criminal defense attorney who reviewed the case at

petitioner's behest. The state habeas judge, who also presided at

petitioner's trial, referred the case to a magistrate judge for

hearing, factual findings, and recommendation, which were later

adopted by the state habeas judge.    (SHR, 2nd Supp. R., 10.) The

magistrate judge ordered affidavits from counsel and held two

live evidentiary hearings, the first in February 2018 and the

second in May 2018. Tarwater responded to petitioner's

ineffective-assistance claims via affidavit and testified at both

live hearings. Moore submitted a near-identical affidavit but did

not testify at the live hearings.

     In her affidavit, Tarwater detailed her representation of

petitioner and responded to his allegations, in relevant part, as

follows   (any spelling, grammatical, and/or punctuation errors are

in the original):

                              Part I.
          Factual and Chronological Summary of the Case and
                 My Efforts on [Petitioner]'s Behalf

          On or about April 15, 2012, I was contacted by
     Alex Gonzalez, father of the [petitioner], about
     representing his son, [petitioner], in a charge of
     continuous sexual assault against a child and a charge
     of indecency with a child that were brought against
     him. Prior to contacting me, [petitioner] had retained
     attorney Patty Tillman who had represented him briefly,
     including accompanying [petitioner] to a polygraph

                                 10
examination, which she says "was an epic failure.u I
met with [petitioner] and his father on or about April
20, 2012, and told them what I would charge to handle
this type of case. A few days later, Alex Gonzalez
called me on the phone and tried to get me to accept
the case for less money. I declined and we signed a
service agreement on April 22, 2012. I contacted Patty
Tillman and informed her I would be filing a Motion to
Substitute Counsel.

      I immediately began reviewing the police reports,
CPS reports and medical reports. I conducted many
interviews with [petitioner] and requested the forensic
interviews of the children. I reviewed the forensic
interviews with [petitioner] and we began an in-depth
review of the allegations, family members who might be
involved and family history. A Grand Jury Packet was
prepared and submitted pre-indictment. Numerous
in-person interviews were conducted with [petitioner]
and his immediate and extended family in my office. I
engaged a private investigator firm, Paula Green &
Associates as well as an testifying expert, Dr. Aaron
P. Pierce. As evidence of a bandana used in one of the
offenses began to surface and a family member stated
she possessed it, I immediately engaged the services of
Cellmark Forensics Laboratory to test for DNA. I
subpoenaed phone records from numerous parties.
Photographs of the alleged premises were taken. Hours
of research were spent. All appropriate motions were
filed, including a Motion for a Competency Hearing.
Briefs were prepared. All alternate theories were
explored and a defense strategy was formed with the
agreement of [petitioner]. A mock jury selection was
held with approximately twenty (20) attendees to test
voir dire questions and responses.

     After the jury returned a guilty verdict and
sentenced [petitioner] to 43 years in prison, I filed
[petitioner]'s Notice of Appeal. I suggested
interviewing several appellate attorneys to
[petitioner]'s father. Alex Gonzalez hired Danny Burns
for the appeal, one of the appellate attorneys on the
list of recommendations. When oral argument was made by
Danny Burns before the Appellate Court, I attended
along with [petitioner]'s family and a woman with whom
[petitioner] had a relationship. [Petitioner]' s wife
and children did not attend.


                          11
     The Second Court of Appeals affirmed the lower
court's decision. Mr. Gonzalez, [petitioner]'s father,
understandably persisted in trying to find a way to
free his son. However, his methods became desperate and
less than ethical. Mr. Gonzalez went to Danny Burns'
office and tried to get Mr. Burns to say that trial
counsel was ineffective on a concealed tape recorder.
Mr. Gonzalez then attempted to get me to meet with him
in person. I declined.

     Mr. Gonzalez eventually hired Mr. Hoak who also
attempted to meet with me. I declined again, given the
untrustworthy behavior of Mr. Gonzalez and his
demonstrated willingness to resort to hidden tape
recorders. Mr. Hoak requested my client file but gave
no date by which he needed it, then reported me to the
State Bar for not providing it sooner. The State Bar
graciously called me and agreed it was more likely a
misunderstanding. I provided the file Mr. Hoak
requested, paid $83 to have it copied, and had it hand
delivered to his office.

     I now respond to this Application for Habeas
Corpus, which I understand [petitioner] has filed with
an incomplete record by not attaching to his
application any affidavits. Per the Court's Memorandum
and Order, I provide the following responses to
[petitioner]'s allegations of ineffective assistance of
trial counsel.

                      Part II.
Response to Each of [Petitioner]'s Specific Allegations

1.   [Petitioner] was denied effective assistance of
     counsel when trial counsels failed to challenge
     for cause a biased juror who could not consider
     the minimum punishment of 25 years.

      Trial counsel's voir dire strategy was to find
jurors who would carefully consider issues related to
guilt/innocence more than to punishment. This strategy
was formulated with the consent and input of
 [petitioner] in that he maintained his innocence from
the date of my representation throughout trial. During
trial counsel's lengthy and thorough hour-and-a-half
voir dire of the panel, Brittany Long, Prospective
Juror No. 15, was considered an acceptable jury
prospect because of her willingness to judge the

                          12
 credibility of a child witness. This was important
because we had two child witnesses, ages three and five
at the time of the offense, whom counsel believed had
credibility issues and even issues as to their
competency to testify. Counsel also had an expert
witness appointed by the Court, Dr. Aaron P. Pearce,
 Ph.D., LPC, LSOTP, who testified that children the ages
of the State's child witnesses were neither credible
nor reliable. Prospective Juror Long stated she was
willing to evaluate the witnesses' credibility, stating
in one response that she could only convict if she
believed the testimony of a child witness. Paramount to
trial counsel's defense strategy were jurors who would
not automatically believe a child simply because they
were a child. It was clear to counsel that Ms. Long
would be such a juror and would consider the
credibility, reliability and competency of the two
children. When questioning the panel about how to judge
the credibility of a witness, Ms. Long volunteered by
raising her hand and stated, "I would say based on the
details of their testimony. If they are really vague,
then you probably can't necessarily trust what they are
saying. As well as if they can give you specific
information - then I trust them more, if they can give
you details on what they are describing." Counsel
expected the children would provide conflicting details
because of the forensic interviews they had given. For
instance, the younger of the two girls did not
consistently distinguish between the truth and a lie or
real and unreal, and the competency of both witnesses
was questioned by the forensic interviewer. Joy Hallum
with Alliance for Children indicated that [Belinda]
could not distinguish between real and unreal and
between truth and a lie. For instance, [Belinda]
believed calling a cow a pig was right and if someone
called her a boy, that statement would also be right.
Trial counsel considered these statements to be vague
and unreliable as to the child witnesses' recall and
memory of exactly what happened.

     Ms. Long also inquired about a unanimous verdict,
and stated that if she was confused or did not know the
answer, she would have to return a not guilty verdict.
Ms. Long also indicated that if there was disagreement
by the jury on a punishment of specific years, namely
two jurors wanted different terms of punishment, then
there would have to be a unanimous compromise. This led
counsel to believe that she would be willing to

                           13
     compromise as it related to length of punishment if it
     became necessary. Counsel believed her willingness to
     compromise would be an important factor if punishment
     was reached.

          It must also be noted that both the Court and the
    State questioned the jury panel regarding consideration
    of the entire range of punishment for Continuous Sexual
    Abuse of a Child, Aggravated Sexual Assault of a Child,
    and Indecency with a Child. At no point during that
    examination did Ms. Long indicate she could not
    consider the full range of the individual punishments.
    Counsel believed Ms. Long was vacillating as a
    prospective juror on the issue of the minimum range of
    punishment for Continuous Sexual Abuse of a Child, and
    would conform and compromise on the issue if necessary.
    After reviewing the entire record of the voir dire
    process (not just writ counsel's attached excerpt), it
    was consistent with trial counsel's strategy not to
    exercise a challenge for cause to eliminate Ms. Long.

(SHR 101-02.)



    4.    [Petitioner] was denied effective assistance of
          trial counsel, because trial counsels did not file
          a sworn motion for continuance to obtain
          additional time to further investigate this
          written State's expert opinion that opined that
          the child witnesses were not competent to testify.

          It must first be noted that the trial counsel was
    focused on the issue of the competency of the two child
    witnesses from the onset of its representation. Trial
    counsel filed a Motion for Exculpatory and Mitigating
    Evidence on October 29, 2013. Second, a Motion to
    Determine the Competency of Witnesses was filed on
    March 7, 2014, specifically requesting a pre-trial
    hearing for the determination of the competency of the
    child witnesses. However, the Court determined in that
    hearing that both girls were competent to testify.
    Counsel had repeatedly reviewed the forensic interviews
    of both children, in which clear issue was raised
    regarding their competency. This issue was fully
    examined, investigated and discussed with [petitioner]
    and his family during several meetings prior to trial.


                               14
Trial counsel conducted hours of research and a brief
on the competency of the two child witnesses was
prepared. Trial counsel's strategy regarding competency
focused on a number of issues, specifically three
issues raised by research of case law. First, there was
a lack of capacity to recollect the events displayed by
both girls. Second, there was a lack of ability shown
by the girls to intelligently observe the events. And
finally, there was a lack of capacity shown by both
girls to narrate the events. Inconsistent details
included dates, times, places where the assaults were
alleged to have occurred and even how those assaults
occurred. Argument at the end of the Judge's
examination of the witnesses' competency was requested
and denied. Had counsel been allowed to argue the issue
of competency, it would have raised the three-prongs
that are used to determine competency and would have
offered specific examples of the inconsistent details
that arose during the forensic interviews. A document
confirming the issue with the child witnesses'
competency was presented approximately ten minutes
before the examination of the forensic interviewer. The
document merely confirmed counsel's position on
competency and an issue that had already been
researched and briefed and for which extensive cross-
examination outlines were prepared.

     A Motion for New Trial was filed in which the
issue of competency of the witnesses was again raised
and specifically, the issue of the determination by Joy
Hallum that the girls were incompetent. This
information had been withheld for some seven months.
However, the issue needed no further investigation as
alleged by writ counsel. Rather, the Alliance for
Children interview notes in which Joy Hallum indicated
the State's two child witnesses were incompetent were
used to cross examine Ms. Hallum. The testimony of Dr.
Pearce was also presented to question the credibility,
reliability and competency of the child witnesses.
Defense counsel saw no need for a continuance to
further investigate an issue that had been fully
investigated, raised and argued.

5.   [Petitioner] was denied effective assistance of
     counsel when trial counsels failed to assert his
     right of confrontation to the State's hearsay
     evidence objection or make an offer of proof or
     argument to support the questioning of the

                          15
     complainants.

      The Confrontation Clause is applicable when out of
court statements by witnesses that are testimonial are
barred unless witnesses are unavailable and Defense
counsel did not have a prior opportunity to
cross-examine them. No such issues were present here.
Both the State and Defense witnesses were present to
testify, available for direct and cross-examination,
and the jury was able to observe their demeanor as they
testified. Counsel, as a continuing part of its trial
strategy, contested the objections that were largely
sustained by the Court. However, this trial strategy
also included a decision to avoid contesting each and
every hearsay objection and instead, allow the jury to
observe and realize that the State was attempting to
preclude valuable testimony and evidence from being
admitted. Even when thwarted by the State's numerous
objections, trial counsel was able to present the
testimony and gravamen of its case through questions
and examination of other witnesses.

      The purpose of the entire cluster of rights
associated with the Confrontation Clause is to ensure
the reliability of the evidence. Trial counsel and
 [petitioner] reviewed the forensic interviews of both
the alleged victims on numerous occasions in
preparation for their cross-examinations. Objections by
the State, specifically to limit the testimony by
"Belinda," were overcome with continued examination and
cross-examination of other witnesses. Additionally,
inconsistencies by both child witnesses were addressed
when, as part of trial strategy, counsel chose to
introduce the forensic interviews of each child. Trial
counsel ensured that all pertinent witnesses were
present and subject to cross-examination and
confrontation through a complete and focused subpoena
process, which included calling twelve (12) witnesses
to the stand. All witnesses who could provide relevant
testimony were present, called and subjected to
cross-examination. This is the essence of
confrontation.

      In response to the examples cited on page
thirty-one (31) of the Writ Application claiming the
State's objection denied [petitioner] the right to
confrontation, that objection was overcome by
re-wording and continuing to examine both child

                          16
witnesses. The purpose of counsel's cross-examination
was to exhibit to the jury that the witnesses had been
subjected to suggestibility through repeated
questioning by parents, professionals, officers and
other family members. Counsel also intended to show
that the overly charged emotional environment on the
day of the outcry could affect the veracity and recall
of the children's memory. In addition, the testimony
that counsel attempted to get from the children was
later elicited from the children's mother, aunt and the
defense expert witness, Dr. Aaron Pierce. Therefore,
the intended testimony was admitted into trial through
alternative witnesses despite the State's attempt to
keep it out. No right of confrontation was denied and
no offer of proof was required.



7.   [Petitioner] was denied effective assistance of
     trial counsel because counsel did not properly
     investigate the underlying facts of the charge and
     the indictment.

      In more than a dozen pre-trial meetings with
 [petitioner] and all members of his immediate and
extended family, the issue of misidentification was
examined and thoroughly investigated. This was one of
the two core issues of trial counsel's strategy, along
with the competency and credibility of the two child
witnesses. Six of the twelve witnesses subpoenaed by
the defense provided testimony as to the multiple Uncle
Chrises as it created the clear possibility of
misidentification.

      One Uncle Chris is Christopher Cook, the maternal
uncle of the two child witnesses. Trial counsel
carefully considered the possibility that he might be
the offender. Trial counsel hired Paula Green &
Associates, Private Investigators to interview and
investigate Chris Cook, his father, mother and
girlfriend. The investigation of the entire family was
predicated upon the fact that Chris Cook and his
girlfriend resided with the elder Cook family who
frequently babysat the children. Chris Cook and his
mother, Maureen Cook, were subpoenaed and cross-
examined. Both child witnesses were cross-examined and
specifically, "Belindau was questioned regarding some
statements she made about her Uncle Chris Cook and the

                           17
games they played, including pillow fighting, use of an
I-Pad and importantly, tricking her with candy.

      Trial counsel also subpoenaed Chris Chavera, a
cousin of the two child witnesses on their father's
side whom "Belindau referred to as "Uncle Chris.u The
younger child witness referred to Chris Chavera as
cousin Chris, whom she confusingly stated became her
Uncle because he was born before she was and so he
became her uncle. Chris Chavera lived with the maternal
grandparents of the child witnesses instead of his own
parents because his father had forced him to leave home
alleging his son was homosexual. Trial counsel had both
Chris Chavera and his father investigated.
Investigators for the defense also examined allegations
of continuous sexual assault of Chris Chavera by his
father, as well as possible sexual assault of other
young males in the Chavera family. Investigators
examined the fact that Chris Chavera lived in
 [petitioner]'s home with [petitioner]'s wife and
children for a period of several months, again raising
the issue of misidentification because the Gonzalez'
frequently babysat the child witnesses, and did so
while Chris Chavera lived with them.

     Extensive testimony was also solicited by trial
counsel from Dr. Pierce regarding the two child
witnesses' ages and the possibility of confusion as to
their identification of the culpable Uncle Chris. This
issue was completely examined and explored throughout
trial. However, on more than one occasion, the child
witnesses identified [petitioner], including by naming
his children, his wife and his residence.

     Writ counsel mentions that there was "some
evidence that a complainant alleged that the alleged
abuse continued after [petitioner] did not have access
to the Complainants after the initial outcry.u At no
time prior to trial, during the trial process or
following the trial was trial counsel every [sic]
notified, advised or aware of such an allegation.



10.   [Petitioner] was denied effective assistance of
      trial counsel, because as noted on page 8 of the
      Court of Appeals opinion trial counsel elicited no
      testimony with regard to what witness preparation

                           18
     of "Belinda" a child complainant by her parents
     through cross examination.

      It should be noted that writ counsel's statement
 of this issue initially appears nonsensical because he
 conflates two issues: 1) whether or not trial counsel
 sufficiently developed testimony during cross-
 examination of the parents regarding trial preparation
of the children; and 2) the relevancy of such testimony
to the judge. The relevancy of such testimony would
only matter to the jury since the trial was before the
 jury and not the bench. That said, the issue of
coaching of the child witnesses by their parents to
prepare for trial was, in fact, examined through cross-
examination of both child witnesses. As concerns
"Belinda," she was asked who talked to her about her
testimony before trial and she stated her parents did.
Trial counsel asked her what her parents told her and
the State objected as to hearsay. The Court sustained
the objection. The younger child was similarly
cross-examined and she too admitted she had discussed
testimony with her parents before trial. However, there
was no trial strategy to question the parents further
regarding coaching or trial preparation. Trial counsel
believed the parents would merely deny such allegation
even if true. Alternatively, trial counsel's strategy
was to develop this testimony through other witnesses
and through the consistency of the girls' testimony
with their forensic interviews. When the mother of the
children was asked about the frequency of questioning
and discussion of the events during the two weeks prior
to the forensic interviews, she stated that is was not
discussed much at all. Therefore, trial counsel deemed
the forensic interviews would have been more
spontaneous and candid with little preparation/
coaching. Rather, trial counsel was more concerned with
the shaping of the child witnesses' stories at the
point of outcry given the number of family members
involved in questioning, replaying of events and the
emotion in the situation. Since the children's
testimony at trial did not deviate from the forensic
interviews, which occurred at least two weeks after the
outcry and were conducted in a calmer environment
without coaching by the interviewer, trial counsel
relied more on whether the testimony on the stand
deviated from these interviews. Had the testimony in
court deviated from the forensic interviews, counsel
would have suspected coaching of the witnesses to

                          19
     prepare for trial and would have found the matter more
     highly probative when the parents were on the stand.
     Without such deviation, trial counsel considered the
     continued examination of the parents regarding coaching
     stood only to re-affirm the girls' consistency before
     the jury and repeat the girl's testimony before the
     jury unnecessarily.

          Even if any preparation had occurred, trial
     counsel would agree with the Court of Appeals when it
     stated in its opinion in this case, "for 'Belinda's
     parents to prepare her to testify in court in front of
     a jury is not surprising since preschool children
     normally do not understand our judicial system."

(SHR, vol. 1, 100-07 (citations omitted).)

     Based on the record, counsel's affidavits, and Tarwater's

testimony at the live hearings, the magistrate judge entered the

following factual findings, which although numerous are included

to assist the reader:

     Challenges for Cause



     7.    Counsel challenged juror No. 36 for cause because
           he "[c]ould not consider the minimum under any
           circumstances on any of the three cases."

     8.    Counsel challenged juror No. 30 for cause because
           "(s]he repeated several times she couldn't
           consider the minimum on any of the three cases."

     9.    Counsel challenged juror No. 56 for cause because
           he stated he could not consider the minimum
           punishment.

     10.   Counsel challenged juror No. 44 for cause because
           he could not consider the minimum punishment.

    11.    Counsel challenged juror No. 55 for cause because
           he could not consider the minimum punishment.

    12.    Juror No. 15, Ms. Brittany Long, stated that that

                                20
      [sic] she was "no, on the low end" of punishment.

13.   Ms. Long stated that she could convict if she
      "believed the child's testimony."

14.   Ms. Long indicated that she believed that, if a
      witness, regardless of who they are, was really
      vague, "you probably can't necessarily trust what
      they are saying."

15.   Ms. Long believed that "if they can give you
      specific information -- then I trust them more, if
      they can give you details on what they are
      describing."

16.   Ms. Long inquired about a unanimous verdict and
      acknowledged that she was required to follow the
      law.

17.   Ms. Long stated that if the jury doesn't "know the
      answer, [it] ha [s] to say not guilty."

18.   While Ms. Long stated she could not consider the
      minimum during punishment, she stated that she
      would vote not guilty, if at the end of
      guilt/innocence, she did not know the answer.

19.   Ms. Long indicated that she understood that, if
      two jurors wanted different terms of punishment,
      then there would have to be a compromise.

20.   Based on Ms. Long's statements, counsel concluded
      that she would be willing to compromise as to the
      length of punishment if it became necessary.

21.   Counsel believed Ms. Long's willingness to
      compromise was an important factor.

22.   Counsel's voir dire strategy was to find jurors
      who would carefully consider the issues related to
      guilt/innocence more than to punishment.

23.   Counsel's goal during voir dire was to find jurors
      who could be fair and unbiased and who would not
      immediately believe the victims because they were
      "cute little [children]."

24.   Counsel specifically looked for jurors that would

                           21
      not give a child's testimony automatically more
      weight than an adult.

25.   Counsel wanted jurors that could keep an open mind
      and not just believe what the victims said because
      they were children.

26.   Counsel wanted jurors who could remain open to the
      theory that the investigation could have been
      "contaminated."

27.   Counsel chose not to challenge Ms. Long for cause
      because "she indicated that she would not believe
      a child's testimony just because it was a child,
      and that was a critical standard" counsel "was
      looking for."

28.   Counsel also chose not to challenge Ms. Long
      because Ms. Long stated that she would follow the
      law.

29.   Counsel's decision to not challenge Ms. Long for
      cause was the result of reasonable trial strategy.

30.   There is no evidence that a reasonable likelihood
      exists that the outcome of the proceeding would
      have been different had counsel challenged Ms.
      Long for cause.

Motion for Continuance

31.   Joy Hallum ("Hallum"), an employee for Alliance
      for Children, conducted forensic interviews of the
      "Anna" and ''Belinda."

32.   On May 21, 2014, immediately before the court held
      the hearing on whether Hallum was an expert
      witness, Hallum advised the prosecutor that
      Alliance for Children had an interview information
      sheet that included [petitioner]'s date of birth
      on it.

33.   The prosecutor sent her investigator to obtain the
      interview information sheet from Alliance for
      Children.

34.   The prosecutor received the Alliance for
      Children's interview information sheet before

                           22
      Hallum testified in front of the jury.

35.   The prosecutor gave the Alliance for Children's
      interview information sheet to [petitioner]'s
      counsel about ten minutes before Hallum testified
      in front of the jury.

36.   The Alliance for Children's interview information
      sheet is not part of the Writ record.

37.   The Alliance for Children's interview information
      sheet included a circle around the word
      "incompetent" regarding "Belinda."

38.   Hallum circled "incompetent" after performing a
      video recorded interview of "Belinda."

39.   Hallum interviewed "Belinda" on January 31, 2013.

40.   The trial court held the victims' pre-trial
      competency hearing on May 21, 2014.

41.   The trial court did not allow the parties to
      participate in the 601 [competency] hearing.

42.   "Belinda's" competence during her initial
      interview was irrelevant to the pretrial
      competency hearing sixteen months later.

43.   During direct examination, the prosecutor asked
      Hallum about the fact that she circled that
      "Belinda" appeared to not be competent.

44.   During cross-examination, [petitioner]' s defense
      counsel was able to question Hallum about the fact
      that Hallum did not find "Belinda" competent when
      she interviewed her.

45.    [Petitioner]'s defense counsel was not surprised
      by the indication that Hallum did not find
      "Belinda" competent during the forensic interview
      because that was clear to defense counsel when
      they viewed the forensic interview.

46.   [Petitioner]'s defense counsel knew from the
      substance of the forensic interview that there was
      an issue regarding "Belinda's" competency.


                           23
47.   [Petitioner]'s defense counsel was able to
      effectively cross-examine Hallum even though they
      had only received the Alliance for Children
      interview information sheet before Hallum
      testified because defense counsel was already
      prepared to cross-examine Hallum regarding whether
      "Belinda" was competent.

48.   Counsel did not request a continuance to
      investigate Hallum's credibility notation because
      they were already aware of the basis for the
      notation and there was nothing further for them to
      discover.

49.   Counsel's decision to not request a continuance
      was the result of reasonable trial strategy.

50.   [Petitioner] presents no evidence as to what
      additional evidence counsel would have discovered
      had counsel requested a continuance after learning
      about Hallum's credibility notation.

51.   There is no evidence that a reasonable likelihood
      exists that the outcome of the proceeding would
      have been different had counsel requested a
      continuance.

Confrontation Clause

52.   Part of counsel's trial strategy was to avoid
      contesting each and every hearsay objection and,
      instead, allow the jury to observe and realize
      that the State was attempting to preclude valuable
      testimony and evidence from being admitted.

53.   Counsel's consideration that they did not want to
      over-object was reasonable.

54.   Counsel was able to present the testimony and
      gravamen of their defense through questions and
      examination of other witnesses.

55.   The jury was able to observe the demeanor of the
      witnesses as they testified.

56.   Counsel were able to address the inconsistencies
      of both child witnesses through the admission of
      the forensic interviews of each child.

                           24
57.   Counsel used the subpoena process to call twelve
      witnesses and ensure that all pertinent witnesses were
      present and subject to cross-examination and
      confrontation.

58.   Counsel was able to overcome the State's
      objections by rewording and continuing to examine
      both child witnesses.

59.   The purpose of counsel's cross-examination was to
      exhibit to the jury that the witnesses had been
      subjected to suggestibility through repeated
      questioning by parents, professionals, officers,
      and other family members.

60.   Counsel attempted to show the jury that the overly
      charged emotional environment on the day of the
      outcry could affect the veracity and recall of the
      children's memory.

61.   Counsel was able to get in testimony through the
      children's mother, aunt, and the defense expert,
      Dr. Aaron Pearce.

62.   Counsel did not make a Confrontation Clause
      objection, or make an offer or [sic] proof,
      because they were able to get the intended
      testimony in through alternative witnesses.

63.   Counsel's objections were the result of reasonable
      trial strategy.

64.   There is no evidence that a reasonable likelihood
      exists that the outcome of the proceeding would
      have been different had counsel made a
      Confrontation Clause objection.



Investigation

68.   Counsel conducted more than a dozen pre-trial
      meetings with [petitioner] and all members of his
      immediate and extended family.

69.   Counsel reviewed the police reports, CPS reports
      and medical reports.



                           25
70.   Counsel conducted many interviews with
      [petitioner] .

71.   Counsel requested and reviewed the forensic
      interviews of the children.

72.   Counsel reviewed the forensic interviews of the
      children with [petitioner].

73.   Counsel conducted an in-depth review of the
      allegations and the family members who might have
      been involved.

74.   Counsel investigated the family histories.

75.   Counsel prepared and submitted a Grand Jury Packet
      to the State preindictment.

76.   Counsel contracted with Cellmark Forensics
      Laboratory to test a bandanna for DNA as there was
      evidence that it may have been used during one of
      the offenses.

77.   Counsel subpoenaed phone records from numerous
      parties.

78.   Photographs of the alleged premises were taken.

79.   Counsel conducted hours of legal research
      regarding the issues in this case.

80.   Counsel considered alternate theories and formed a
      defensive strategy.

81.   Counsel examined and investigated the issue of
      misidentification.

82.   Six of the twelve witnesses subpoenaed provided
      testimony as to the multiple "Uncle Chrises" as it
      created the clear possibility of
      misidentification.

83.   Counsel investigated Christopher Cook and
      carefully considered the possibility that he might
      have been the offender.

84.   Counsel hired Paula Green and Associates to
      interview and investigate Christopher Cook, his


                           26
      father, mother, and girlfriend.

85.   Ms. Green's investigation of the entire family was
      predicated upon the fact that Christopher Cook and
      his girlfriend resided with his family who
      frequently babysat the children.

86.   Christopher Cook and his mother, Maureen Cook,
      were subpoenaed and cross-examined.

87.   One of the   victims was questioned regarding
      statements   she made about Uncle Chris Cook and the
      games they   played, including pillow fighting, use
      of an iPad   and tricking her with candy.

88.   Counsel subpoenaed Chris Chavera, a cousin of the
      two child witnesses on their father's side whom
      one of the children referred to as "Uncle Chris.u

89.   Counsel had both Chris Chavera and his father
      investigated.

90.   Counsel's investigator examined allegations of
      continuous sexual assault of Chris Chavera by his
      father, as well as possible sexual assault of
      other young males in the Chavera family.

91.   Counsel examined the fact that Chris Chavera lived
      in [petitioner]'s home for a period of several
      months which raised the issue of misidentification
      because the victims were frequently babysat at
      [petitioner]'s home while Chris Chavera lived
      there.

92.   Counsel hired Dr. Pearce regarding the child
      victims' ages and the possibility of confusion as
      to their identification of the culpable "Uncle
      Chris.u

93.   The issue of the multiple Chrises was fully
      examined and explored throughout trial.

94.   As part of their preparation for trial, counsel
      assembled a large group to conduct a mock jury
      voir dire.

95.   There is no evidence that the abuse of the victims
      occurred after the initial outcry and [petitioner]


                             27
       did not have access to them.

96.    Counsel was unaware of any allegations that the
       victims were continued to be abused after
       [petitioner] was removed from the equation.

97.    Counsel's investigation was the result of
       reasonable trial strategy.

98.    [Petitioner] presents no evidence as to what
       additional evidence counsel would have discovered
       had they done additional investigation.

99.    There is no evidence that a reasonable likelihood
       exists that the outcome of the proceeding would
       have been different had counsel done additional
       investigation.

100.   [Petitioner] presents no evidence to support his
       claim that there was evidence that "Belinda~ was
       coached by her parents.

101. Counsel attempted to raise the issue of coaching
     through the testimony of the child victims.

102. Both victims were questioned regarding who talked
     to them about their testimony and they both stated
     their parents did.

103. Counsel chose not to ask the victims' parents
     about whether they coached the victims because
     counsel believed the parents would merely deny
     such preparation even if true.

104. Counsel's strategy was to demonstrate the victims
     were coached by the testimony of other witnesses
     and through the consistency of the victims'
     testimony with their recorded forensic interviews.

105. Counsel asked the victims' mother about the
     frequency of the questioning and discussion during
     the two weeks prior to the forensic interviews and
     the mother stated it was not discussed much at
     all.

106. Counsel concluded that the forensic interviews
     were conducted in a "calmer environment~ and were
     more spontaneous and candid, with little


                            28
     preparation or coaching.

107. In light of the circumstances, counsel believed
     that any deviation from the forensic interviews to
     the testimony at trial would have been evidence of
     coaching.

108. Had there been deviation from the forensic
     interviews to testimony at trial, counsel would
     have found the matter highly probative when the
     parents were on the stand.

109. Because there was little deviation between the
     forensic interview and the victims' testimony,
     counsel concluded that the continued examination
     of the parents regarding coaching stood only to
     reaffirm the victims' consistency before the jury.

110. Counsel felt that continued questioning regarding
     the issue would only repeat the victims' testimony
     before the jury unnecessarily.

111. Counsel's decision not to ask the victims' parents
     about how they coached the victims was the result
     of reasonable trial strategy.

112. There is no evidence that a reasonable likelihood
     exists that the outcome of the proceeding would
     have been different had counsel questioned the
     victims' parents more about how they coached the
     victims.

113. Ms. Tarwater's testimony and affidavit were
     credible and supported by the record.

114. Mr. Mooring's affidavit is credible and supported
     by the record.

115. Ms. McClung's testimony and affidavit as to what
     Ms. Tarwater and Mr. Mooring should have done in
     this case is irrelevant to this ineffective
     assistance of trial counsel inquiry.

116. Ms. McClung's testimony and affidavit are given no
     weight.

117. Ms. Tarwater's actions were the result of
     reasonable trial strategy.


                          29
        118. Mr. Mooring's actions were the result of
             reasonable trial strategy.

        119. There is no credible evidence that [petitioner]'s
             counsel's representation fell below an objective
             standard of reasonableness.

        120. There is no evidence that a reasonable likelihood
             exists that the result of the proceeding would
             have been different but for the alleged
             misconduct.

(Id. at 259-70, 290-91         (record citations omitted) . 4 )

        Based on these findings, and applying the Strickland

standard, the magistrate judge concluded that counsel's actions

and omissions were the result of reasonable trial strategy and

that petitioner failed to prove either prong of the Strickland

test.    (Id. at 277-81.)

        Petitioner has not presented clear and convincing evidence

to rebut the state courts' factual findings and, contrary to his

assertion, the state courts' findings are adequately supported by
                                                                          5
the record. Thus, this court must defer to those findings.


        4
         Findings of facts nos. 23, 26,   46, and 106 were adopted as modified.
      5
       Petitioner asserts that the presumption of correctness under §
2254(e) (1) should not apply because ineffective-assistance-of-counsel claims
are mixed questions of law and fact. (Pet'r's Mem. 8.) The presumption of
correctness however applies to the historical facts underlying the ultimate
conclusion of law in a state court's determination of a mixed question of fact
and law. See Sumner v. Matar 455 U.S. 591, 597 (1982), Thus, background fact
findings made in the course of determining the issue of ineffective assistance
of counsel are subject to the presumption of correctness of§ 2254(e) (1) and
may be rebutted only by clear and convincing proof. See Perillo v. Johnson, 79
F.3d 441, 445-46 (5th Cir. 1996). Petitioner also asserts that the presumption
should not apply because the state court's factual findings are not supported
by the record. (Id.) The current statute eliminated the exceptions to the
presumption of correctness listed in former 28 U.S.C. § 2254(d), including the
exception that allowed a federal court to disregard a state court finding of
fact if the finding was not supported by the record. Compare, current 28
O.S.C. § 2254 (e) (1) and former 28 O.S.C. § 2254 (d). The statute now simply

                                          30
Having done so, the state court's application of Strickland was

not objectively unreasonable. It is irrelevant that another

attorney might have made other choices or handled the issues

differently. As the United States Supreme Court has noted,

"[t]here are countless ways to provide effective assistance in

any given case. Even the best criminal defense attorneys would

not defend a particular client in the same way." Strickland, 466

U.S. at 689. Further, petitioner's claims are conclusory, with no

legal and/or evidentiary basis, refuted by the record, involve

strategic and tactical decisions made by counsel, and/or would

have required counsel to make frivolous objections or arguments,

all of which generally do not entitle a state petitioner to

federal habeas relief. See, e.g., Strickland, 460 U.S. at 689

(holding strategic decisions by counsel are virtually

unchallengeable and generally do not provide a basis for

postconviction relief on the grounds of ineffective assistance of

counsel); Johnson v. Cockrell, 306 F.3d 249, 255            (5th Cir. 2002)

(concluding that counsel is not required to make futile motions

or objections); Green v. Johnson, 160 F.3d 1029, 1042 (5th Cir.

1998)   (providing "[m]ere conclusory allegations in support of a

claim of ineffective assistance of counsel are insufficient to

raise a constitutional issue").


declares "a determination of a factual issue made by a State court shall be
presumed to be correct." 28 U.S.C. § 2254(e) (1). A federal court must apply
the presumption of correctness until the petitioner rebuts the presumption
with clear and convincing evidence. Id.

                                      31
      A trial attorney can be considered ineffective for failing

to challenge veniremembers who specifically state that they

cannot be fair and impartial to the defendant. Virgil v. Dretke,

446 F. 3d 598, 609-610 (5th Cir. 2006). However, an attorney's

"conscious and informed decision on trial tactics and strategy

cannot be the basis for constitutionally ineffective assistance

of counsel unless it is so ill chosen that it permeates the

entire trial with obvious unfairness." Garland v. Maggio, 717

F.2d 199, 206 (5th Cir. 1983). Clearly, counsel used strikes on

jurors whom in her professional opinion were less desireable from

the defensive standpoint.

     Nor is there anything in the record to suggest that counsel

should have sought a continuance to further investigate the

competency of the child complainant(s) after disclosure of

Hallum's initial determination that Belinda was incompetent.

Counsel's duty is to reasonably investigate or make a reasonable

decision that no further investigation is necessary. See

Strickland, 466 U.S. at 691. Counsel was well aware of the issue

at the onset of the case, consulted with and hired an expert on

the issue, moved for a competency hearing as to both

complainants, and fully researched the issue. Given the

information known to counsel at the time, the court sees no

reason for counsel to have believed further investigation of the

issue was necessary, and petitioner fails to demonstrate that



                               32
further investigation would in fact have revealed additional

information beneficial to his defense. See Strickland, 466 U.S.

at 691; Anderson v. Collins, 18 F. 3d 1208, 1221   (5th Cir. 1994).

Although Belinda may have been "incompetent" prior to or during

her interview with Hallum,   this fact alone is not enough to

render a child witness incompetent to testify. It was the jury's

role to determine what, if any, bearing the fact had on her

credibility, or the weight given her testimony, at trial. See

TEX. R.   EVID.   601.

      Petitioner's claim that counsel's failure to object to the

trial court's ruling sustaining the state's hearsay objections

violated his right to confront the child complainants would have

required counsel to make frivolous objections. Counsel attempted

to elicit testimony from Anna and Belinda on cross-examination

regarding the questions that their mother asked one or both of

them after Belinda made her outcry. The state objected on hearsay

grounds and the trial court sustained the objections. The

Confrontation Clause guarantees a criminal defendant the right to

cross-examine witnesses against him. See Davis v. Alaska, 415

U.S. 308, 315 (1974). No violation of the Confrontation Clause

occurs when, as here, a hearsay declarant testifies at trial and

is subject to cross-examination. United States v. Owens, 484 U.S.

554, 560 (1988). Whitney, the complainants' mother, testified at

petitioner's trial and was subject to cross-examination.



                                 33
Furthermore, counsel's decision not to object in every instance

in which a viable objection might be lodged falls within the

range of reasonable trial strategy. And, because counsel was able

"to present the testimony and gravamen of their defense through

questions and examination of other witnessesn and "overcome the

State's objections by rewording and continuing to examine both

child witneses,n petitioner cannot satisfy the second prong of

Strickland.

        Lastly, petitioner's claim that counsel failed to adequately

investigate the underlying facts of the case--namely, alternative

suspects, is conclusory and refuted by the record.

        Under grounds two and eight, petitioner claims that

appellate counsel was ineffective by failing to raise the issue

of the competency of both Anna and Belinda in his petition for

discretionary review and the competency of Anna on direct appeal.

(Pet.    6, 6B,   7F.)   Petitioner was represented on appeal by Danny

Burns. Burns was not called to testify at the evidentiary

hearings, but responded to the allegations in an affidavit

presented in the state habeas proceedings as follows        (any

spelling, grammatical, and/or punctuation errors are in the

original) :

             In the brief before the Second Court of Appeals I
        raised six points of error:

        1.    THE TRIAL COURT ABUSED HIS DISCRETION IN ALLOWING
              THE TESTIMONY OF THE CHILD WITNESS [BELINDA] WHO
              WAS NOT COMPETENT TO TESTIFY.


                                      34
2.    THE EVIDENCE IS INSUFFICIENT TO SUSTAIN A VERDICT
      OF GUILTY FOR THE REASON THAT THE ALLEGATIONS
      AGAINST [PETITIONER] WERE NOT PROVEN BEYOND A
      REASONABLE DOUBT BY COMPETENT AND ADMISSIBLE
      EVIDENCE.

3.    THE TRIAL COURT DENIED [PETITIONER] THE RIGHT TO
      CONFRONT HIS ACCUSERS BY SUSTAINING A LEGITIMATE
      CROSS-EXAMINATION QUESTION ON THE GROUNDS OF
      HEARSAY.

4.    THE TRIAL COURT DENIED [PETITIONER] THE RIGHT TO
      CONFRONT   [ANNA] BY   SUSTAINING  A   LEGITIMATE
      CROSS-EXAMINATION QUESTION ON THE GROUNDS OF
      HEARSAY.

5.    THE TRIAL COURT VIOLATED [PETITIONER'S] RIGHT TO
      DUE PROCESS AND THE EFFECTIVE ASSISTANCE OF COUNSEL
      BY DENYING HIS REQUEST TO PRESENT ARGUMENTS ON THE
      OBJECTION TO THE COMPETENCY OF THE CHILD WITNESSES.

6 .   [PETITIONER] WAS TRIED UNDER AN UNCONSTITUTIONAL
      STATUTE THAT DENIES HIM HIS CONSTITUTIONAL RIGHT TO
      UNANIMITY OF THE JURY VERDICT WHEN THE STATUE DOES
      NOT REQUIRE THE JURORS UNANIMOUSLY TO AGREE ON
      WHICH SPECIFIC ACTS OF SEXUAL ABUSE WERE COMMITTED
      BY [PETITIONER] .

     I believed these were the only arguable points that
were preserved in the trial court record.

      Petitioner's new counsel complains of the failure to
raise the issue of competency in the Petition for
Discretionary Review. The issue of proving a witness is
incompetent rests upon the party seeking to prove
incompetence. When, as here, the competence of a witness
is challenged, the trial court must establish in the
record that the child knows right from wrong, be able to
understand    the   questioning,   formulate    or   frame
intelligent answers, and must be able to understand the
moral responsibility of telling the truth. The trial
court in this case asked the usual questions of
understanding the difference between a truth and a lie,
then asking a question if calling her shirt pink would be
a truth or a lie and she said it would be truth but if
the Judge said her shirt was orange, that would be a lie.
The trial court went over those type questions and
determined that the child was competent. The competence


                            35
     of a child to testify is in the eye of the beholder and
     trying to get an appellate court to overrule a trial
     judges determination that the child is competent if [sic]
     futile at best. The real issue in the case at that point
     was the constitutionality of Article 22.01 of the Penal
     Code that allows a defendant to be convicted on a less
     than unanimous jury. The Court of Criminal Appeals turned
     down the PDR and we appealed to the Supreme Court of the
     United States and Certiorari was denied.

          The Second Court of Appeals addressed the issue of
     the child's competence correctly and to have raised the
     issue in the PDR would have weakened the PDR in my
     opinion and I explained this to the family before I filed
     the Petition for Discretionary Review.

(SHR 116-18 (citations omitted).)

     Based on counsel's affidavit and the documentary record, the

magistrate    judge   entered   the   following   findings    of   fact    (any

spelling,    grammatical,   and/or     punctuation   errors    are    in   the

original):

     125. Mr. Burns concluded the six issues he raised the
          only arguable points that were preserved in the
          trial court record.

     126. Mr. Burns did not raise the issue that the Court of
          Appeals erred regarding the competency of "Belinda"
          in his petition for discretionary review because
          the Court of Appeals properly addressed and
          analyzed the competency issue.

     127. Mr. Burns concluded that raising in the petition
          for discretionary review that the Court of Appeals
          erred regarding the     trial   court's competency
          finding, when it properly analyzed the issue, would
          weaken the issues raised in the petition for
          discretionary review.

     128. Mr. Burns' decision to not raise in the petition
          for discretionary review that the Court of Appeals
          erred when it affirmed the trial court's competency
          finding when the Court of Appeals addressed the
          issue correctly was the result of reasonable


                                      36
          appellate strategy.

     129. There is no evidence that a reasonable likelihood
          exists that the outcome of the petition for
          discretionary proceeding would have been different
          had counsel attacked the Court of Appeals' ruling
          regarding the trial court's competency finding.



     132. Mr. Burns did not raise the issue of competency of
          "Anna" on direct appeal because he concluded that
          any issue would be futile.

     133. Mr. Burns concluded that trial court asked "Anna"
          the   proper   questions,  followed   the   proper
          protocols, and concluded that she was competent to
          testify.

     134. Mr. Burns raised the issue of competency regarding
          "Belinda" because she was younger and there were
          specific examples in the record that she was not
          competent.

     135. Mr. Burns felt the real issue in this case was to
          attack the constitutionality of article 22.01 of
          the Texas Penal Code.

     136. Mr. Burns decision to not raise the issue of the
          competency of "Anna" but raise the issue of
          "Belinda's" competency was the result of reasonable
          appellate strategy.

     137. Mr. Burns' affidavit is credible and supported by
          the record.

     138. There is no evidence that a reasonable likelihood
          exists that the outcome of the appellate proceeding
          would have been different had counsel raised an
          issue regarding the trial court's competency
          finding of "Anna."

(Id. at 271-72   (citations omitted).)

     Based on these findings, and applying the Strickland standard,

the magistrate judge concluded that counsel's decision to not raise



                                 37
the     issues    on    appeal     was       the    result      of     reasonable       appellate

strategy and that petitioner failed to prove either prong of the

Strickland test.          (Id. at 281-83.)

        Petitioner has not presented clear and convincing evidence to

rebut the state court's factual findings.                            Thus,     this court must

defer     to    those     findings.       Having         done    so,     the    state        court's

application of          Strickland was             not   objectively unreasonable.                To

prevail on an ineffective-assistance-of-appellate-counsel claim, a

petitioner must prove that (1) counsel failed to raise a particular

nonfrivo1ous       issue    that       was    clearly stronger               than    issues     that

counsel did present and (2) had counsel raised the issue, he would

have prevailed on appeal. See Smith v. Robbins, 528 U.S. 259, 288

(2000).        Effective    appellate          counsel          should    not        raise     every

nonfrivolous argument on appeal, but rather only those arguments

most likely to succeed. Smith v. Murray, 477 U.S. 527, 536 (1986);

Jones v. Barnes, 463 U.S. 745, 751-753 (1983). Declining to raise

a claim on appeal, therefore, is not deficient performance unless

that claim was plainly stronger than those actually presented to

the   appellate        court.    See     Smith      v.   Robbins,        528    U.S.    259,    288

(2000).

      Counsel believed that the appellate court properly analyzed

the competency issue as to Belinda,                       and there is no evidentiary

basis for petitioner's claim that Anna was incompetent to testify.

Appellate       counsel    is    not    ineffective          for     failing        to present a


                                               38
futile issue on appeal.         See Styron v.     Johnson, 262 F.3d 438,          449

(5th Cir. 2001). Additionally, in most cases, an unpreserved trial

error    will   not   be   a   plainly   stronger      ground    for    appeal   than

preserved errors. Counsel raised the issues he believed had been

preserved for appellate review and upon which he believed might be

successful.     Petitioner fails to establish that the issues he now

raises were stronger.

(2) Brady Violation

        In   ground   three,   petitioner     claims    that    the    "State Court

unreasonably concluded that no Brady violation by the state on

belated information of child witnesses incompetent to testify."

(Pet. 7.) According to petitioner,

     [he] references [his] motion for new trial and supporting
    affidavit of trial counsel that the State only turned
    over the exculpatory 'Brady' Material after the child
    witness was questioned by the Court at the sub rosa
    hearing. This action denied [petitioner] of his right to
    further investigate this evidence. (Petitioner] submits
    that the competency to testify of two minor complainant
    witnesses was objected to by the defense. The issue of
    competency to testify was heard pre-trial. There existed
    expert opinion testimony in the possession of the State
    that there was a lack of competency of the complainants
    to testify. The expert opinion was expressed in a written
    document that was not turned over to the defense until
    after the competency hearing. This failure to timely turn
    over "Brady material favorable to the defense denied
     [petitioner] his right to due process under the 5th 6th
    and 14th amendment to the U.S. Constitution. This act
    denied (petitioner] time to further investigate this
    issue with the State's expert witness and or other
    potential witnesses to support the defense's position
    that    the  witnesses   were  incompetent   to   testify.
    [Petitioner] 's due process rights were violated under the
    14th Amendment to the U.S. Constitution and Art. 1 sec.
    9 or 10 of the Texas Constitution.

                                         39
(Id. at 7-7A.)

       The Brady violation that petitioner alleges was the state's

late    disclosure   of   Hallum's        "interview   information   sheet"

reflecting that Belinda was deemed "incompetent" at the time of her

videotaped interview. The magistrate judge entered the following

factual findings regarding this issue:

       140. On May 21, 2014, immediately before the court held the
            hearing on whether Hallum was an expert witness, Hallum
            advised the prosecutor that Alliance for Children had an
            interview information sheet that included [petitioner)'s
            date of birth on it.

       141. The prosecutor sent her investigator to obtain the
            interview information sheet from Alliance for
            Children.

       142. The prosecutor received the Alliance for Children's
            interview information sheet before Hallum testified
            in front of the jury.

       143. The prosecutor gave the Alliance for Children's
            interview information sheet to [petitioner]'s trial
            counsel about ten minutes before Hallum testified
            in front of the jury.

       144. The Alliance for Children's interview information
            sheet is not part of the Writ record.

       145. The Alliance for Children's interview information
            sheet   included   a   circle  around  the   word
            "incompetent" regarding "Belinda."

       14 6. Hallum circled "incompetent" after performing           a
             video recorded interview of "Belinda."

       147. Alliance for Children has been described an a
            "nonprofit [organization) in Tarrant County" that
            "work[s) with collaboration efforts with Child
            Protective Services, with law enforcement, with the
            district attorney's office, with a specialized
            team, [ and] with Cook's Children's Medical Center
            called the CARE Team when there's allegations of


                                     40
       child abuse."

148. The purpose of the Alliance for Children is to work
     in collaboration with "investigations concerning
     child abuse."

149. While the building houses Alliance for Children, a
     District Attorney's Office, a police department
     office, and a Cook's Children's Hospital office,
     only the "forensic interview staff, as well [as]
     their   family  advocate  program"   are  actually
     employed by Alliance for Children.

150. The Alliance for Children "deals with sexual abuse
     cases, any cases of physical abuse that meet the
     needs or of CPS         of a     referral to law
     enforcement. And essentially any case in which CPS
     and   law   enforcement   are      are  doing   an
     investigation together."

151. Alliance for Children staffs its cases to make sure
     the needs of the children and families are met,
     including, but not limited to, if the child needs
     medical attention or counseling.

152.   [Petitioner] presents no evidence that Hallum was
       an investigative agent for the government.

153. Hallum interviewed "Belinda" on January 31, 2013.

154. The trial court held the victims'         pre-trial
     competency hearing on May 21, 2014.

155. The trial court did not allow      the   parties   to
     participate in the 601 hearing.

156. There is no evidence, or authority, that evidence
     of "Belinda's" competence during her initial
     interview was relevant to a competency hearing
     sixteen months later.

157. There is no evidence that the Alliance for
     Children's   interview   information  sheet   was
     favorable or material to the pre-trial competency
     hearing.

158. There is no evidence that a reasonable probability
     exists that the outcome of pre-trial competency


                            41
            hearing would have been different had the Alliance
            for Children's interview information sheet been
            disclosed sooner.

     159. During direct examination, the prosecutor asked
          Hallum about the fact that she circled that
          "Belinda" appeared to not be competent.

     160. During cross-examination,   [petitioner]'s defense
          counsel was able to question Hallum about the fact
          that Hallum did not find "Belinda" competent when
          she interviewed her.

     161.   [Petitioner]' s defense counsel was not surprised by
            the indication that Hallum did not find "Belinda"
            competent during the forensic interview because
            that was clear to defense counsel when they viewed
            the forensic interview.

     162.   [Petitioner]' s defense counsel    knew from the
            substance of the forensic interview that there was
            an issue regarding "Belinda's" competency.

     163.   [Petitioner]' s  defense   counsel  was   able   to
            effectively cross-examine Hallum even though they
            had only received the Alliance for Children
            interview information sheet before Hallum testified
            because defense counsel was already prepared to
            cross-examine Hallum regarding whether "Belinda"
            was competent.

     164. There is no evidence that a reasonable probability
          exists that the outcome of the trial proceeding
          would have been different had [petitioner] received
          the Alliance for Children interview information
          sheet sooner because the information was presented
          to the jury and counsel was able to effectively
          cross-examine with it.

    165. There is no evidence of a Brady violation.

    166. There is no evidence that               the   State   committed
         prosecutorial misconduct.
                                             6
(SHR 272-75 (record citations omitted).          )




    6
     The findings of fact are set forth as modified.    (Id. at 290-91.)

                                    42
        Based on these findings, and applying Brady v. Maryland, 373

U.S. 83 (1963), its progeny, and relevant state law, the magistrate

judge    entered   the   following   legal   conclusions   in   recommending

denial of the claim:

        57.   A prosecutor has an affirmative duty to disclose
              favorable evidence that is material either to guilt
              or punishment.

        58.   "Under its present incarnation, to succeed in
              showing a Brady violation, an individual must show
              that (1) the evidence is favorable to the accused
              because it is exculpatory or impeaching; ( 2) the
              evidence was suppressed by the government or
              persons acting on the government's behalf, either
              inadvertently or willfully; and (3) the suppression
              of the evidence resulted in prejudice         (i.e.,
              materiality). Evidence is material to guilt or
              punishment   "only  if   there   is   a  reasonable
              probability that, had the evidence been disclosed
              to the defense, the result of the proceeding would
              have been different.n "A 'reasonable probability'
              is a probability sufficient to undermine confidence
              in the outcome.n

    59.       It is well-settled that the government may be
              charged with the knowledge of its investigating
              agents.

    60.       "Even if the prosecutor was not personally aware of
              the evidence, the State is not relieved of its duty
              to disclose because     'the State'   includes,  in
              addition to the prosecutor, other lawyers and
              employees in his office and members of law
              enforcement connected to the investigation and
              prosecution of the case.n

    61.       [Petitioner] has failed to prove that Joy Hallum
              was a member of law enforcement.

    62.       [Petitioner] has failed to prove that Joy Hallum
              was acting on the government's behalf.

    63.       The prosecutor immediately turned over the Alliance
              for Children's interview information sheet as soon


                                     43
      as she learned of its existence.

64.   [Petitioner] has failed to prove that the     State
      suppressed evidence.

65.   A pretrial witness competency examination is not a
      "critical stage" of a defendant's trial "mandating
      the participation of his counsel in order to ensure
      either the fairness of, or the effectiveness of his
      counsel at, the subsequent trial

66.   "Rule 601 (a) (2) provides that children 'shall be
      incompetent to testify' if, 'after being examined
      by the court,      [they]  appear not to possess
      sufficient intellect to relate transactions with
      respect to which they are interrogated. Under this
      provision,   '[t]he party seeking to exclude the
      witness from testifying must raise the issue of his
      competency and shoulders the burden of establishing
      incompetency.' The competency of a child-witness is
      a preliminary question for the trial court to
      determine under Rule 104(a) of the Texas Rules of
      Evidence, and the trial court is not bound by the
      rules of evidence in making that determination .
           But the language of Rule 601 (a) (2) certainly
      does not, on its face require the trial court to
      permit party participation.      And there is no
      particular reason why it should, since the typical
      inquiry into a child-witness's capacity to relate
      facts and appreciate the virtue of veracity is
      hardly complex."

67.   [Petitioner] has failed to prove that the Alliance
      for   Children's   interview   information   sheet
      regarding "Belinda's" competence was relevant to
      the competency hearing sixteen months later.

68.   [Petitioner] has failed to prove that the Alliance
      for Children's interview information sheet was
      favorable or material to the pre-trial competency
      hearing.

69.    [Petitioner] has failed to prove that there is a
      reasonable probability that the result of the
      competency hearing would have been different had
      the Alliance for Children's interview information
      sheet    been  disclosed   before  the   pre-trial
      competency hearing.


                           44
        70.    Because the State used the Alliance for Children's
               interview    information   sheet    during   direct
               examination,    it   was   not    a   surprise   to
                [petitioner]'s trial counsel because they watched
               the videos the information were based on, and
               [petitioner]'s trial counsel had sufficient amount
               of time to use the information sheet during
               cross-examination, [petitioner] has failed to prove
               that a reasonable probability that the result of
               the proceeding would have been different had the
               interview information sheet been disclosed earlier.

        71.    [Petitioner]        has     failed      to     demonstrate       a    Brady
               violation.

        72.    [Petitioner] has failed to prove that the State
               committed prosecutorial misconduct.

(Id. at 283-85 (citations omitted).)

        Petitioner has not presented clear and convincing evidence to

rebut the state court's factual findings.                        Thus,     this court must

defer     to     those       findings.    Having       done    so,   the    state       courts'

determination of the issue comports with federal law as determined

by the United States Supreme Court. 7 And, while the Supreme Court

has not expressly held that evidence that is turned over to the

defense during trial has been "suppressed" within the meaning of

Brady,     the       Fifth    Circuit     has   held    that     such    evidence       is   not

considered to have been suppressed,                     so long as "the evidence is

received in time for its effective use at trial." See Powell v.

Quarterman, 536 F. 3d 325,               335    (5th Cir.      2008);    United States v.

Walters,       351    F. 3d 159,    169     (5th Cir.       2003).      Here,       whether the

      7To the extent petitioner claims violation under the Texas Constitution
or state laws, the claim presents no cognizable basis for federal
habeas-corpus relief and is not addressed. See 28 U.S.C. § 2254(a); Estelle v.
McGuire, 502 U.S. 62, 67-68 (1991).


                                                45
evidence     is     favorable       or     material          is     irrelevant            because        the

evidence     was    clearly not          suppressed.              Petitioner        learned of           the

document     in     time    to    make     effective              use   of    it     at    trial.        The

circumstances of this case do not support an extension of Brady to

last-minute disclosure of evidence.

(3) Actual Innocence

      In    ground       seven,     petitioner              claims      that       he     is        actually

innocent of the offense.             (Pet. 7E.) A stand alone claim of "actual

innocence" is itself not an independent ground for habeas-corpus

relief.     Herrera v.       Collins, 506 U.S.                390,      400    (1993);             Foster v.

Quarterman, 466 F.3d 359, 367 (5th Cir. 2006); Dowthitt v. Johnson,

230   F. 3d 733,     741-42       (5th Cir.         2000).        The United States Supreme

Court reaffirmed in McQuiggin v. Perkins, 569 U.S. 383, 392 (2013),

that it has        not   resolved whether a prisoner may be entitled to

habeas     corpus    relief       based       on    a   freestanding               claim       of     actual

innocence.     Until       that    time,      such      a    claim it         not       cognizable        on

federal habeas review under Fifth Circuit precedent. See Foster v.

Quarterman, 466 F. 3d 359, 367 (5th Cir. 2006).

      For the reasons discussed,

      The court ORDERS the petition of petitioner for                                          a    writ of

habeas     corpus    pursuant       to   28    U.S.C.         §    2254      be,    and is          hereby,

denied. The court further ORDERS that a certificate of




                                                   46
appealability be, and is hereby, denied, as petitioner has not made

a substantial showing of the denial of a constitutional right.

     SIGNED December   ~-b._____   l    2 01 9 .




                                   47
